DETAILED CORRESPONDENCE
Status of Claims
Claim(s) 1-3, 5-12 and 14-16 is/are allowed in this office action.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of Claim(s) 17-20 directed to an invention non-elected without traverse.  Accordingly, Claim(s) 17-20 have been cancelled.

Reason for Allowance
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

Claim(s) 1-3, 5-12 and 14-16 is/are allowable over the prior art of record.  The following are statements of the subject matter disclosed by every prior art reference used in the prior office action:
US 11079753 B1 (“Roy”) discloses a vehicle self-driving vehicle system comprises a self-driving vehicle and a remotely situated vehicle control device in data communication with vehicle and operable by a user situated outside of the vehicle. The vehicle comprises sensors and a processor configured to generate steering, acceleration and braking control signals. The vehicle has a GNSS receiver for determining a location of vehicle, a radiofrequency data transceiver, and a first-person view (FPV) camera for generating FPV images transmitted to the remotely situated vehicle control device. The processor is further configured to receive supplemental vehicle control input from the remotely situated vehicle control device, and wherein the processor is further configured to modify the steering, acceleration and braking control signals based on the supplemental vehicle control input. The remotely situated vehicle control device displays FPV images and receives the supplemental vehicle control input, and transmits the supplemental vehicle control input data to the self-driving vehicle.
Official Notice teaches a mobile device has at least one camera.

“If the examiner believes that the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims, the examiner may set forth such 

Regarding Claim(s) 1-3, 5-12 and 14-16, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole; in this case:
“wherein the driving guidance equipment includes a road sign transmitter that is installed on a road sign for transmitting a second group of control signal to the vehicle when the vehicle approaches the road sign”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess telephone number is (571) 272-9385.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax